Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 25th, 2022.
Applicant's election with traverse of Group I (claims 1-15 and 18, with claim 19 elected but cancelled) in the reply filed on March 25th, 2022, is acknowledged.  The traversal is on the ground(s) that neither Lavature nor Nishikawa teach or suggest the composite components being at least a portion of a rotor blade, according to the claims as amended.  This is not found persuasive because a separate ground of rejection addressing the claims as amended is provided below. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schaube et al (US 2012/0034833 A1) in view of Lavature (US 8,039,102 B1).
With regards to claim 1, Schaube discloses a plastic composite component 22 forming an edge of a rotor blade 20 (i.e., a composite part that forms at least a portion of a rotor blade) (Schaube: Fig. 2; abstract; para. [0101]). The plastic composite component comprises a plastics outer layer 12 including a polyethylene (i.e., a first layer at least partially made of polyethylene), an elastomer layer 14 depicted as arranged directly on plastics outer layer 12 (i.e., a second layer at least partially made of elastomer, the second layer being arranged directly on the first layer), and a plastics carrier layer 16 formed of a thermoplastic polymer and depicted as arranged directly on the elastomer layer 14 (i.e., a third layer at least partially made of thermoplastic, the second layer being arranged directly on the third layer) (Schaube: Fig. 1; para. [0094]-[0097] and [0100]).
Although Schaube includes fibrous materials in its elastomer layer 14 and plastics carrier layer 16 (i.e., second layer and third layer), Schaube does not appear to disclose the fibrous materials in the form of a textile fabric with a plurality of rovings arranged between the second and the third layer, wherein first portions of the rovings are embedded completely in the second layer, second portions of the plurality of rovings are embedded completely in the third layer, and third portions of the plurality of rovings are embedded partially in the second layer and partially in the third layer (Schaube: para. [0118]).
Lavature is directed to reinforced film for blast resistance protection (i.e., composite part), the reinforced film comprising two adjacent elastomer polymer laminate layers 110 which can be formed of materials including thermoplastic and/or elastomeric materials, and a woven scrim formed of fiber bundles 120 (i.e., rovings) which include first portions which are completely embedded in an upper polymer laminate layer, second portions which are completely embedded in a lower polymer laminate layer, and third portions which are located in both the upper and lower polymer laminate layers (Lavature: Fig. 1; col. 3, lines 5-15 and 39-48; col. 5, lines 9-21). An annotated version of Figure 1 of Lavature is provided below (note that the figure has been stretched vertically for the purpose of clarity).

    PNG
    media_image1.png
    153
    408
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (First Portions)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Portions)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Third Portions)]







	The material of Lavature is broadly used in “structures, such as houses and buildings” which are “at risk of damage or destruction by enemy forces, terrorist attacks or natural disasters”, which is inclusive of wind turbines and their components (Lavature: col. 1, lines 23-25). Alternatively, Lavature is directed to the problem of preventing damage in outdoor structures due to environmental hazards, and therefore it is reasonably pertinent to the problem of the claimed invention (i.e., the “Description of Related Art” in the present specification acknowledges use of the claimed invention to solve issues of erosion and maintenance effort in wind turbine blades due to weather effects). A person of ordinary skill in the art would have found it obvious to have embedded first, second, and third portions the fiber bundles 120 of Lavature in the second layer of Schaube, in the third layer of Schaube, and partially in both the second and third layers of Schaube, respectively, in order to provide improved structural integrity while increasing flexibility, reducing weight, and improving ease of application (Lavature: col. 1, lines 60-62).
	With regards to claim 4, as the second layer is made of elastomer and the first portions of the rovings are completely contained within the second layer (i.e., embedded completely in the second layer), the first portions can also be considered to be interspersed predominantly within the elastomer from the second layer at the places at which the plurality of rovings are embedded in the second layer (Schaube: Fig. 1).
With regards to claim 5, as the second portions of the rovings are completely contained within the third layer (i.e., embedded completely in the third layer), the second portions can also be considered to be interspersed predominantly within the material of the third layer at the places at which the plurality of rovings are embedded in the third layer (Schaube: Fig. 1).
With regards to claim 6, a person of ordinary skill in the art would have found it obvious to have made the plastics carrier layer 16 from a thermosetting resin, as Schaube expressly discloses the plastics carrier in the form of a thermosetting plastics carrier layer, and such modification would have been obvious to a person of ordinary skill under the motivation of introducing better contour with respect to the adjacent elastomer layer 14 during molding (Schaube: para. [0021]). As the second layer is made of elastomer and the first portions of the rovings are completely contained within the second layer (i.e., embedded completely in the second layer), the first portions can also be considered to be interspersed predominantly within the elastomer from the second layer at the places at which the plurality of rovings are embedded in the second layer (Schaube: Fig. 1). Furthermore, as the second portions of the rovings are completely contained within the third layer (i.e., embedded completely in the third layer), the second portions can also be considered to be interspersed predominantly within the material of the third layer at the places at which the plurality of rovings are embedded in the third layer (Schaube: Fig. 1).
With regards to claim 7, Schaube is completely silent as to selection of thickness for its first and second layers. However, Lavature teaches forming its elastomeric laminate layers with a thickness of between about 2 mils and about 75 mils (i.e., about 50.8 microns to about 1905 microns) (Lavature: col. 4, lines 35-40). A person of ordinary skill in the art would have found it obvious to have selected from the thickness range of Lavature for the thickness of either the first or second layers of Schaube, as such thicknesses are associated with the formation of a composite part with improved structural integrity and reduced weight (Lavature: col. 1, lines 60-62). The range of Lavature overlaps the claimed range of 100 to 5000 microns, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 8, the textile is in the form of a woven scrim (i.e., woven fabric) (see above discussion).
With regards to claim 9, the polyethylene is a high molecular weight polyethylene (HMW-PE) (Schaube: para. [0069]).
With regards to claim 10, the elastomer is ethylene-propylene rubber (EPM) or an ethylene—propylene-diene rubber (EPDM) (Schaube: para. [0097]).
With regards to claim 11, the rovings are made of, for example, carbon fibers, glass fibers, aramid fibers, or UHMW-PE fibers (Lavature: col. 4, lines 56-63). A person of ordinary skill in the art would have found it obvious to have selected either carbon fibers, glass fibers, aramid fibers, or UHMW-PE fibers for the rovings of Lavature, as Lavature teaches these materials as exemplary and suitable (Lavature: col. 4, lines 56-63).
With regards to claim 12, although Schaube does not disclose the specific material of the thermoset plastics carrier layer 16 (i.e., third layer), a person of ordinary skill would have found it obvious to have selected an epoxy for the material, as it is associated with improved adhesion and chemical fastening (Lavature: col. 6, lines 13-23; col. 8, lines 47-52).
With regards to claim 13, Schaube discloses the textile fabric is a woven fabric, the polyethylene is UHMW-PE, and the elastomer is EPDM (see above discussion). A person of ordinary skill in the art would have found it obvious to have selected glass fibers for the prior art rovings, as Lavature teaches this material as exemplary and suitable (Lavature: col. 4, lines 56-63). A person of ordinary skill would have found it obvious to have selected an epoxy for the material, as it is associated with improved adhesion and chemical fastening (Lavature: col. 6, lines 13-23; col. 8, lines 47-52).
With regards to claim 14, the prior art composite component is a rotor blade (see above discussion).
With regards to claim 15, Schaube discloses the prior art composite component as incorporated into a wind turbine (Schaube: para. [0101]). 
With regards to claim 18, Schaube is completely silent as to selection of thickness for its first and second layers. However, Lavature teaches forming its elastomeric laminate layers with a thickness of between about 2 mils and about 75 mils (i.e., about 50.8 microns to about 1905 microns) (Lavature: col. 4, lines 35-40). A person of ordinary skill in the art would have found it obvious to have selected from the thickness range of Lavature for the thickness of both the first and second layers of Schaube, as such thicknesses are associated with the formation of a composite part with improved structural integrity and reduced weight (Lavature: col. 1, lines 60-62). The range of Lavature overlaps the claimed range of 300 to 900 microns, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.





Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Schaube et al in view of Lavature as applied to claim 1 above, and in further view Plöntges et al (US 4,857,379 B1).
With regards to claim 2, Schaube and Lavature teach a composite component as applied to claim 1 above. Schaube and Lavature are completely silent as to the required fineness of the individual filaments of the rovings, and therefore, Schaube and Lavature do not appear to teach an ISO 1144 Tex value for the individual filaments of between 250 and 2500 tex.
Plöntges is directed to a sheet like structure of interwoven fibers as reinforcement for plastics components, the sheet like structure comprising fibers of between 50 and 3300 dtex (i.e., 5 to 330 tex) (Plöntges: abstract; col. 1, lines 5-10; col. 4, lines 67-68). Plöntges teaches that it is known to use mats of glass fibers as reinforcements in molded articles of plastics (Plöntges: col. 1, lines 10-11). The sheet like structure of Plöntges is associated with a low weight, low manufacturing cost, and increased strength (Plöntges: col. 1, lines 20-35). Although Plöntges is not explicit as to measuring its fiber fineness using ISO 1144 Tex, the present specification does not allege a particular structural difference associated with ISO 1144 Tex. It is noted that ISO 1144 Tex is a method of measurement, and methods of measurement do not themselves impart structure. Plöntges, Schaube, and Lavature are analogous art in that they are related to the same field of endeavor of improving the strength of fiber-reinforced composites. A person of ordinary skill in the art would have found it obvious to have selected a fineness of between 50 and 3300 dtex (i.e., 5 to 330 tex) for the filaments of Schaube and Lavature, in order to provide low weight, low manufacturing cost, and increased strength (Plöntges: col. 1, lines 20-35). The range Plöntges overlaps the claimed range of 250 and 2500 tex, thereby establishing a case of obviousness. See MPEP 2144.05.
With regards to claim 3, a person of ordinary skill in the art would have found it obvious to have selected a fineness of between 50 and 3300 dtex (i.e., 5 to 330 tex) for the filaments of Schaube and Lavature, in order to provide low weight, low manufacturing cost, and increased strength (Plöntges: col. 1, lines 20-35).  The range Plöntges overlaps the claimed range of greater than 250 tex, thereby establishing a case of obviousness (see above discussion). See MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/               Primary Examiner, Art Unit 1783